UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee eee eee ee ee ee ee eee ee Xx
UNITED STATES OF AMERICA,
-against- |

DAVID L. GLASS, 2
Defendant. :

beeen e eee e ee eee cece ee eceeeceeeeees x

GEORGE B. DANIELS, United States District Judge:

 

ORDER

18 Crim. 191 (GBD)

Defendant’s motion for early termination of probation is denied without prejudice.

Defendant may renew such motion upon: (1) Defendant’s completion of two years of probation

and (2) the U.S. Probation Office’s recommendation that Defendant’s probation be terminated.

Dated: New York, New York
April 14, 2020

SO ORDERED.

 

. DANIELS
tes District Judge

 
